Under this state of facts it was ruled and decided by Justice STAPLES, that the manifest intent of the legislature to secure to the mechanic the means of pursuing his ordinary calling ought to be carried out in its application to each case; that, though in one place in the section the terms used are "working tools," and in another in relation to house keepers, "working tools necessary for his usual occupation," the same meaning is to be applied to each, as it could not have been the intent to protect less tools for the house-keeper than for any other debtor; that the terms should not be construed to mean only such working tools as should be indispensably necessary to the mechanic, or even such as are in general used by individuals of the same craft, but such as the individual in question has adopted to facilitate and diminish his labor and make it more profitable, in no case to exceed fifty dollars in value; that the terms mean not exclusively what the dictionary and learned men call tools, but what are called so by the craft and in the workshop, what the mechanic uses and has set apart as tools, The defendant contended, because the plaintiff borrowed, on the day of the sale of the property attached, all of said property except the water hogshead, of the purchaser, although he had used none of it at the time of the trial, and one of the mortar-beds was taken back soon after it was borrowed, as the purchaser wanted to use it, that said plaintiff thereby ratified said sale and assented to the attachment under which it was made. This view was not *Page 457 
adopted by the court, nor was the inference drawn by the defendant deemed the legal one from the facts proved.
The case came up upon exceptions to the rulings of the Court of Common Pleas.
In this case it appears, that in the court below a trial by jury was waived, as the parties might do under the statute, and the whole case submitted to the court upon the law and the facts.
The case is brought here, not by appeal, which would open the whole case here for a new trial upon the facts, but by a bill of exceptions, by which the questions of law decided by the court below only are open.
The rules of law applicable are very clearly laid down in the reason assigned for the rulings in the case. From the view of the law taken by that court we see no reason to dissent. It certainly could not have been intended that the terms, "tools necessary for his usual occupation," should be understood to mean those of absolute necessity, viz., such without which the debtor could not prosecute his work at all, but such as are reasonably necessary for the prosecution of it advantageously and usefully. Any other construction would be very little protection, since any mechanic may in some way go on with his work with a very much smaller amount of tools than are usually supposed to be necessary for doing his work to advantage. *Page 458 
Now this kind of necessity may very well exist in relation to one individual, and not as regards another. It is by availing himself of new tools, often improved and better adapted to the prosecution of his labor, that improvements are made by the mechanic, and there is no reason why they should not be as much protected on their first introduction, as after they should have come into general use. Every mechanic has some tools not used by others.
Having no reason to overrule the law as laid down in this case, it is not necessary for us to say whether we should have come to the same conclusion upon the evidence. With the facts we have nothing to do. The question of fact, whether the articles in question were tools necessary to the usual occupation of the plaintiff, was the question submitted to the court, as it would have been to a jury, but it is not a question open here. The parties are bound by the finding of the court, as they would have been by a verdict in the cause.
Judgment affirmed, with additional costs. *Page 459